Citation Nr: 1211074	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  11-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to October 1957. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file was almost immediately transferred to the VA RO in Buffalo, New York.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current statements regarding his in-service stressor are of no probative value because they contradict his in-service statement and other findings in service; therefore, he is not credible.
 
2.  The appellant has not been diagnosed with PTSD based on an independently verified in-service stressor.
 
3.  A psychosis was not compensably disabling within a year of the Veteran's separation from active duty.

4.  There is no competent or credible objective evidence of a nexus between any diagnosed psychiatric disorder, to include schizoaffective disorder and bipolar disorder, and service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, a schizoaffective disorder, and bipolar disorder, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307. 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent necessary.  The RO obtained the Veteran's service and personnel treatment records and obtained some VA treatment records from the Syracuse VA Medical Center.

At the August 2011 hearing, the Veteran testified that he continues to receive psychiatric treatment at the Syracuse VA Medical Center.  Hearing transcript, page 4.  The RO last obtained records from that facility in 2010 and did not attempt to obtain any additional records subsequent to the hearing.  The RO did not have to obtain any additional records because this claim turns on whether the appellant had an in-service stressor or other psychiatric symptomatology in service.  As discussed below, the Board finds that the claimant's current statements regarding his in-service stressor are of no probative value because they contradict his in-service statement and other findings in service and that he is therefore not credible in reporting an in-service psychiatric event, injury, or disease, or symptoms of psychosis.  Accordingly, additional VA treatment records would not shed any light on this crucial element.  

The Veteran was not provided with a VA examination with regard to his claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; that the record indicates that the appellant suffered an event, injury, or disease or symptoms of a presumptive disease manifesting within the applicable presumptive period; that the record indicates that the disability or signs and symptoms of disability may be associated with active service; and that the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Again, as explained below, the Board finds that the Veteran's current statements regarding his in-service stressor are of no probative value and that he is therefore not credible in reporting an in-service event, injury, or disease, or symptoms of psychosis.  There is also no credible supporting evidence for his in-service stressor of a sexual assault.  

A medical examination and opinion would not shed any light on this crucial element.  Referral of this case for an opinion as to etiology would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion that provided a nexus between the Veteran's claimed psychiatric disorders and his military service would necessarily be based solely on his incredible assertions regarding what occurred in service.  

The United States Court of Appeals for Veterans Claims (the Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  Obtaining an examination with a medical nexus opinion under the circumstances presented in this case would be a useless exercise because that the record does not indicate that the Veteran suffered an psychiatric event, injury, or disease or symptoms of psychosis manifesting within the one-year presumptive period.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than a veteran's service records may corroborate an appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran alleges that he has PTSD and other psychiatric disorders as a direct result of being the victim of a sexual assault in 1957.  He claims that his sexual encounter with another male sailor was not consensual.

The Board has reviewed all of the evidence of record, to include the available service, VA, and private treatment records.  These records do not show that the Veteran currently has, or has had PTSD since he filed his claim in September 2009.  A June 2006 VA treatment record shows that a PTSD screening was negative.  In April 2009, a VA physician diagnosed military sexual assault but not PTSD.  The appellant's VA treating psychiatrist has only diagnosed schizoaffective disorder - bipolar type.  

Even if PTSD has been recently diagnosed, the evidence does not corroborate the Veteran's assertion that he was the victim of an in-service assault at any time during his military service.  The appellant submitted statements from two of his ex-wives - one of whom said that that he was not gay and the other said that the allegation that he engaged in a consensual homosexual act with another man was not consistent with what she knew about him.  An associate in a July 2011 statement said that he had "never seen any conduct that would lead [him] to believe [the Veteran] would ever take part in homosexual behavior" and that "[a]nyone who alleges [the appellant] is homosexual is simply wrong."
  
At the hearing, the Veteran acknowledged that he shared a bed with his alleged assailant at the assailant's house because there was only one bed, and testified that he was sexually assaulted that night.  Hearing transcript, pages 2-3.  He claims that his assailant was caught in another sexual act with another sailor and that they lied about the nature of his involvement with the assailant.  The appellant was discharged from service for participating in homosexual acts.  He asserts that any statements and findings in his service personnel records that he engaged in consensual homosexual acts are untrue and based on the lies of those two individuals.

The Veteran in August 1957 prepared a four-page statement in his own handwriting and signed it.  In that statement, the appellant admitted that he engaged in homosexual acts prior to service as a young teenager with his uncle and that he engaged in consensual homosexual activities with the sailor he now claims assaulted him.  A September 1957 psychiatric consult shows that the claimant gave a history of overt homosexual activity beginning at age thirteen and continuing until recently.  The psychiatric interview revealed that there appeared to be no evidence of psychosis, mental deficiency, malingering, or any disorder that would alter his mental competency.  In September 1957, the administrative discharge board noted that the Veteran made a voluntary statement in which he admitted to participating in homosexual acts prior to and after entry into the naval service with civilians and another man in the navy.  None of those documents indicate or even suggest any coercion by another individual.  These documents instead indicate that the appellant's acts were voluntary.  In addition, a review of the service treatment records, including the Veteran's separation examination, reveals no finding or diagnosis of a chronic psychiatric disability. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board gives great weight to the contemporaneous evidence regarding the events in 1957 as opposed to later statements and testimony from the appellant submitted in conjunction with his claim for monetary benefits and statements from others who were not witnesses to the sexual act in question and are ostensibly biased in favor of the Veteran based on association.  Equally important, the claimant's statements are inconsistent.  The appellant, who has been diagnosed with schizoaffective disorder, may with the passage of time now sincerely believe that he was a victim of a sexual assault in service.  That said, the Veteran previously acknowledged in service that he engaged in consensual homosexual acts.

The Board finds that the Veteran's current statements regarding his in-service stressor are of no probative value because they contradict his in-service statement and other findings in service.  Therefore, the Board has determined that he is not credible.  None of the other lay statements reflect that the appellant reported to them that he was sexually assaulted in service.  In light of the above, the evidence does not corroborate the claimant's assertion that he was the victim of an in-service assault at any time during his military service

Turning to the question of entitlement to service connection for a psychiatric disorder other than PTSD, recent VA treatment records show a diagnosis of schizoaffective disorder - bipolar type.  The Board has reviewed all of the evidence of record to include service treatment and personnel records and VA and private treatment records.  Significantly, post-service treatment records and examination reports do not include any opinion linking any psychiatric disorder to service.  These records also do not reveal any competent evidence of a psychosis during service or a compensably disabling psychosis within a year of the Veteran's separation from active duty.  Private treatment records show that the Veteran first reported having delusions in 1968, over a decade after service.

A review of the service treatment records, including the Veteran's separation examination, reveals no finding or diagnosis of a chronic psychiatric disability.  The September 1957 psychiatric interview revealed that there appeared to be no evidence of psychosis, mental deficiency, malingering, or any disorder that would alter his mental competency.  As noted above, the Board does not find the appellant credible.  Simply put, the record does not indicate that the Veteran suffered a psychiatric event, injury, or disease or symptoms of psychosis manifesting within the one-year presumptive period.

As for continuity of symptomatology, to the extent the Veteran is claiming such continuity, for the same reasons as stated above especially the fact he admitted during service to engaging in consensual homosexual acts, the Board again does not find him credible.  

Currently, the only evidence supporting the claim that a psychiatric disorder is due to service is the statements and testimony of the Veteran.  A psychiatric disorder is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he has first-hand knowledge, such as specific psychiatric symptomatology, he is not competent to offer a medical opinion linking a psychiatric disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").
 
There is competent evidence that the Veteran has schizoaffective disorder - bipolar type; however, without competent and credible objective evidence linking any current disorder to service the benefit sought on appeal cannot be granted.  
 
The claim is denied.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, a schizoaffective disorder, and bipolar disorder, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


